May 17, 2012




                                     JUDGMENT

                       The Fourteenth Court of Appeals
                              FARDAD ADULI, Appellant

NO. 14-10-01039-CV                        V.

                               VALERIE ADULI, Appellee
                                ____________________



       This cause, an appeal from the judgment in favor of appellee, Valerie Aduli,
signed August 17, 2010, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

       We order appellant, Fardad Aduli, to pay all costs incurred in this appeal. We
further order this decision certified below for observance.